MEMORANDUM **
Shanni Kumar, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings in which his applications for asylum, withholding of removal, and relief under the Convention Against Torture were denied. We review the denial of a motion to reopen for abuse of discretion, see Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), and we deny the petition for review.
The BIA did not abuse its discretion by refusing to toll the deadline for filing a motion to reopen where Kumar failed to demonstrate that he exercised diligence in filing the motion after meeting with new counsel and discovering his prior attorney’s alleged ineffective assistance. See 8 C.F.R. § 1003.2(c)(2), Iturribarria v. INS, 321 F.3d 889, 899 (9th Cir.2003) (where equitable tolling applies, limitations period begins when respondent meets with new counsel and learns of fraud).
We do not review Kumar’s remaining claims, which were adjudicated by this Court in Kumar v. Ashcroft, 83 Fed.Appx. 198 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.